10

11

12

13

14

15

16

17

18

19

20

21

22

23

The Honorable Barbara J. Rothstein

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
CHERLY BAIR, )
) Case No. 2:19-cv-00998-BJR
Plaintiff, )
)
Vs. ) ORDER GRANTING PLAINTIFF’S
) MOTION TO MODIFY
SNOHOMISH COUNTY et al., ) SCHEDULING ORDER
)
Defendants. )
)
)
)

 

 

 

The Court hereby ORDERS that the deadlines for Joining Additional Parties and Filing

Amended Pleadings are moved to January 31, 2020.

nny
ITISSO ORDERED this 2/7 _ day of Saplewbeu , 2019.

a KKOCL LD »
Honorable Barbgfa J. Rothstein
United States istrict Judge

 

Dated this 26" day of September, 2019.

s/Darryl Parker
Darryl Parker, WSBA #30770
Attorney for Plaintiff

ORDER GRANTING PLAINTIFF’S MOTION TO MODIFY Civil Rights Justice Center, PLLC

SCHEDULING ORDER (Case No. 2:19-cv-00998-BJR) - 1 2150 N 107" Street, Suite $20
Seattle, Washington 98133

(206) 557-7719 / Fax: (206) 659-0183

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

CERTIFICATE OF SERVICE

I, Martha Girma, under penalty of perjury under the laws of the State of Washington,
declare as follows:

I am a legal assistant at the Civil Rights Justice Center, PLLC, and am over the age of 18.
On the date and in the manner indicated below, a true and correct copy of [PROPOSED]
ORDER GRANTING PLAINTIFF’S MOTION TO MODIFY SCHEDULING ORDER and this

CERTIFICATE OF SERVICE was filed and served with the above-entitled Court.

DATED: this 26" day of September, 2019, at Seattle, Washington.

s/ Martha Girma
Martha Girma, Legal Assistant

ORDER GRANTING PLAINTIFF’S MOTION TO MODIFY Civil Rights Justice Center, PLLC

SCHEDULING ORDER (Case No. 2:19-cv-00998-BJR) - 2 2150 N 107" Street, Suite 520
Seattle, Washington 98133

(206) 557-7719 / Fax: (206) 659-0183

 
